DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statement (IDS) submitted on January 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “event detecting unit  configured to…”, “camera controlling unit configured to…” , “preview menu executing unit configured to …”, “  multi-image obtaining unit configured to….” in claim 13, “ content generating unit configured to…” in claim 14,  “content generating unit configured to….” in claim 15,  “ preview region managing unit configured to…” in claim 17 , “ preview region switching unit configured to…. “in claim 18,  “zoom executing unit configured to…” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



     Claim(s) 1, 2, 5, 6, 11, 13, 16 is/are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Park et al. (US Pub. No.: US 2014/0192232 A1).


monitoring whether an execution request event for a multi-camera mode of a portable terminal is generated ( Para 58-65;   the gesture analysis program 114 may analyze temporarily stored sub image data to determine a period at which main image data and sub image data should be stored simultaneously. For example, the gesture analysis program 114 may determine a state (i.e., a user's face, voice (audio data), a body movement, and the like) of an object included in the sub image data. When determining a period at which the main image data and the sub image data should be stored simultaneously, the image process program 115 may process to merge the main image data with the sub image data.) ;
when the execution request event is generated, executing a virtual multi-preview menu including a plurality of pre-view regions, which is divided into independent separate regions and displays a plurality of different contents, respectively ( Para 73; 179-181;  Figs.7A-7D; 8A-8C; When detecting a user's gesture for capturing an object, the electronic device obtains image data corresponding to the capturing directions of the first camera and the second camera, and displays main image data obtained via the first camera and sub image data obtained via the second camera on different display regions of the display unit) , and

Regarding claim 2, Park et al. discloses the method of claim 1, wherein each operation for photographing the multipreview image is executed through an image providing application or a camera application mounted on the portable terminal (Fig. 1; Para 56, 74; program storage 111 may include an Operating System (OS) program 113, a gesture analysis program 114, an image process program 115, a display program 116, and at least one application 117. Here, programs included in the program storage 111 is a set of instructions and may be expressed as an instruction set. The application 117 may include a software element regarding at least one application installed in the electronic device 100.) .
Regarding 5, Park et al. discloses the method of claim 1, wherein each content displayed on each preview region includes a front image content photographed through a front camera of the portable terminal and a rear image content photographed through a rear camera of the portable terminal (Para 88,113, 120; the electronic device has a first camera and a second camera to obtain image data of the front side and image data of the backside with respect to the electronic device. At this point, the first camera may be 
        Regarding claim 6, Park et al. discloses   the method of claim 5, wherein each content displayed on each preview region further includes any one or more of a video content stored in a memory of the portable terminal, a still image content, and an animation content (Figs. 4A, 4B; Para 141-147; the main image data is image data obtained by capturing an object which a user desires to store using the first camera. The main image data may be displayed on the display unit and simultaneously stored in the memory until an event for ending image data storing occurs. The sub image data is image data obtained by capturing an object detected at an angle different from the main image data using the second camera. The sub image data may be displayed on the display unit and stored together with the main image data at a period where a certain condition is met.) .
	Regarding claim 11, the subject matter of claim 11 is similar to the subject matter of claim disclosed in claim 1; therefore claim 11 is rejected as the same reasons set forth in claim 1.
	Regarding claim 13, Park et al. discloses an apparatus for providing a video in a portable terminal (Para 4-8, 52;  Fig. 1; electronic device 100;  provides a multimedia service; the electronic device may store video data or image data obtained via one of the cameras disposed in the front side and the backside), the apparatus comprising:

        a camera controlling unit  (Para 79; processor 122 ) configured to activate a front camera and a rear camera when the execution request event is generated ( Para 93-95; 113-114; the electronic device may capture an object using cameras having different capturing directions, respectively. According to an embodiment of the present disclosure, the electronic device has a first camera and a second camera to obtain image data of the front side and image data of the backside with respect to the electronic device. At this point, the first camera may be a camera disposed in the front side, and the second camera may be a camera disposed in the backside. When detecting a user's gesture for capturing an object, the electronic device operates the first camera and the second camera simultaneously to obtain image data of an object detected in the capturing directions of respective cameras) ;
        a preview menu executing unit ( Para 76; processor unit 120)  configured to execute a virtual multi-preview menu including a plurality of preview regions, which is 
           and a multi-image obtaining unit (Para 88; image data obtain unit 180) configured to photograph a multi-preview image which includes the front image content and the rear image, so that the different contents are displayed on the plurality of preview regions, respectively, by using a virtual camera implemented in the portable terminal when the virtual multi-preview menu is executed (Figs. 3A-3D; 6A-6D; Para 53, 134-137; touch screen 160; buttons 303 to store image data and 305 to store video data;  when a display condition of sub image data is met, the electronic device may merge the sub image data in the main image data and display the same, as illustrated in operation 311, and simultaneously store the merged image data in the memory as illustrated in FIG. 3D. ) .
        Regarding claim 16, Park et al. discloses the apparatus of claim 13, wherein the plurality of preview regions further includes another preview region further displaying  one or more of a video content stored in a memory of the portable terminal, a still image  .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 ,14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: US 2014/0192232 A1), in view of Chun (US Pub. No.: US 2004/0229611 A1). 
	Regarding claim 3, Park et al. does not disclose the method of claim 1, further comprising:
when the virtual multi-preview menu is executed, transmitting multi-content data generated by matching an audio signal input from the outside and the multi-preview image to an additional service server or another portable terminal through a network in real time.
Chun discloses transmitting content data generated by matching an audio signal input from the outside and the image to an additional service server or another portable terminal through a network in real time (Para 19, 20, 46-52; Fig. 3; The pattern-matching section 340 compares image or sound data transmitted from the mobile terminal 100 with information stored in the information database 320 in order to determine whether the data matches the stored information. If the information database 320 includes information which matches the data transmitted from the mobile terminal 100, the search system 300 will request the information providing server 400 to provide detailed information about the image or sound, which corresponds to the matching information. The search system 300 transmits the detailed information received through the wire communication network or the Internet network 60 to the mobile terminal 100. At this time, the search system 300 may also send information matched by the pattern-matching section 340 (hereinafter "matching information"), among the information stored in the information database 320. From the matching information included in the detailed information displayed or outputted to the mobile terminal 100, the user can confirm whether the received detailed information relates exactly to the object article or sound. The present invention enables the user to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teaching of Chun et al. to determine whether the information is requested according to a voice or sound match, so the user can obtain detailed information of the images and sound in real time through communication network transmission without any delay when multiple images and videos with different angles are captured.
Regarding claim 4, Park et al. does not disclose the method of claim 1, further comprising: when the virtual multi-preview menu is executed, recording multi-content data generated by matching an audio signal input from the outside and the multi-preview image in a memory of the portable terminal.
Chun discloses the method of claim 1, further comprising: recording content data generated by matching an audio signal input from the outside and the multi-preview image in a memory of the portable terminal (Para 20, 36, 41; when the user requests detailed information about an image or sound of an object using the mobile terminal, the search system extracts matching information by pattern-matching with respect to the image or sound about which detailed information was requested. Also, the search system receives detailed information corresponding to the matching information from the information providing server and transmits the detailed information to the mobile terminal. The present invention enables the user to rapidly and easily obtain detailed information about an image or a sound of an object in real time. The storing section 160 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teaching of Chun et al. to record images when there is matching data located when executing multi preview  menu in order to save memory and increase system operation speed.
Regarding claims 14 and 15, the subject matter disclosed in claims 14 and 15 are similar to the subject matter disclosed in claims 3 and 4 respectively; therefore the subject matter disclosed in claims 14 and 15 are rejected as the same reasons set forth in claims 3 and 4 respectively (Chun;  Para 41; program 162 of storing section 160   (as content generating unit) includes a program for controlling the general operation of the mobile terminal and an application program necessary to provide real-time search information according to the present invention.) . 


Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: US 2014/0192232 A1), in view of Kwon et al.  (US Pub. No.: US 2017/0034443 A1).
Regarding claim 7, Park et al. does not disclose each preview region is added to or deleted from the virtual multi-preview menu based on a region addition event or a region deletion event.
Kwon discloses each preview region is added to or deleted from the virtual multi-preview menu based on a region addition event or a region deletion event (Fig. 11, 13,24;  Para 227-229, 241; As an example, the controller 180 can activate a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teaching of Kwon et al. to freely delete and recapture images for preview in order to help user select and store images that satisfies certain condition according to user’s desires.
Regarding claim 17, Park et al. does not disclose a preview region managing unit configured to add or delete a preview region to or from the virtual multi-preview menu based on a region addition event or a region deletion event.
Kwon discloses a preview region managing unit ( Para 49; controller 180)  configured to add or delete a preview region to or from the virtual multi-preview menu based on a region addition event or a region deletion event (Fig. 11, 13,24;  Para 227-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teaching of Kwon et al. to freely delete and recapture images for preview in order to help user select and store images that satisfies certain condition according to user’s desires.







Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: US 2014/0192232 A1), in view of Son et al.  (US Pub. No.: US 2014/0118600 A1).
Regarding claim 8, Park et al. does not disclose the content displayed on each preview region is individually rotated in any one direction among upper, lower, left, and right directions and a diagonal direction based on an inclination event of the portable terminal. 
Son et al. discloses the content displayed is individually rotated in any one direction among upper, lower, left, and right directions and a diagonal direction based on an inclination event of the portable terminal (Fig.10; Para 70;  The controller 130 may move a preview image 10 displayed corresponding to the user input. For example, as shown in FIG. 10, when the user input is an input of touching the preview image 10 and dragging the preview image 10 to another location, the controller 130 may move the preview image 10 according to a location of the drag input. Accordingly, to photograph in a state the user changes the vision to another location without viewing the camera 120a, the user may photograph while confirming the user's feature through the preview image 10.) . 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teaching of Son et al. in order to move each of the preview regions to different directions or locations 
Regarding claim 18, Park et al. does not disclose the apparatus of claim 13, further comprising:
a preview region switching unit configured to individually rotate the content displayed on each preview region in any one direction among upper, lower, left, and right directions and a diagonal direction based on an inclination event of the portable terminal.
Son et al. discloses a preview region switching unit ( Para 55; input unit 110 )  configured to individually rotate the content displayed on each preview region in any one direction among upper, lower, left, and right directions and a diagonal direction based on an inclination event of the portable terminal (Fig.10; Para 70;  The controller 130 may move a preview image 10 displayed corresponding to the user input. For example, as shown in FIG. 10, when the user input is an input of touching the preview image 10 and dragging the preview image 10 to another location, the controller 130 may move the preview image 10 according to a location of the drag input. Accordingly, to photograph in a state the user changes the vision to another location without viewing the camera 120a, the user may photograph while confirming the user's feature through the preview image 10.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teaching of Son et al. in order to move each of the preview regions to different directions or locations .
Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No.: US 2014/0192232 A1), in view of Cho et al.  (US Pub. No.: US 2018/0069983 A1).
Regarding claim 9, Park et al. does not disclose the method of claim 1, wherein each preview region is individually zoomed in or zoomed out based on a zoom-in request event or a zoom-out request event.
	Cho discloses preview region is zoomed in or zoomed out based on a zoom-in request event or a zoom-out request event (Figs. 4 , 5; Para 204; The controller 180 may obtain an input for selecting a single object from the preview image 510 and display a focus on the selected object 550. And, the controller 180 may display a zoom slide 580 for zoom-in/out).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teaching of Cho in order to provide options to zoom in and zoom out for each of the preview regions for user to focus on details of the regions and decide whether to recapture images or  decide whether adjustments of the angles are needed when recapturing images.
Regarding claim 19, Park et al. does not disclose the apparatus of claim 13, further comprising: a zoom executing unit configured to individually zoom in or zoom out each preview region based on a zoom-in request event or a zoom-out request event.
180 generally cooperates with the sending unit 140 to control operation of the mobile terminal 100 or execute data processing, a function or an operation associated with an application program installed in the mobile terminal based on the sensing provided by the sensing unit 140. ) configured to individually zoom in or zoom out each preview region based on a zoom-in request event or a zoom-out request event (Figs. 4, 5; Para 204; The controller 180 may obtain an input for selecting a single object from the preview image 510 and display a focus on the selected object 550. And, the controller 180 may display a zoom slide 580 for zoom-in/out).
      It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teaching of Cho in order to provide options to zoom in and zoom out for each of the preview regions for user to focus on details of the regions and decide whether to recapture images or decide whether adjustments of the angles are needed when recapturing images

Claims 10, 20 are rejected under 35 U.S.C. 103 as being anticipated by Park et al. (US Pub. No.: US 2014/0192232 A1), in view of Weinstock (US Pub. No.: US 2015/0271467 A1).
Regarding claim 10, Park et al. does not disclose the virtual camera is a three-dimensional (3D) camera which photographs a 3D display of the multi-preview image.
            Weinstock discloses the virtual camera is a three-dimensional (3D) camera which photographs a 3D display of the multi-preview image (Fig. 3; Para 31; Para 35-
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Park with the teaching of Weinstock in order to capture images with different views and create three dimensional image with high quality. 
Regarding claim 20, the subject matter disclosed in claim 20 is similar to subject matter disclosed in claim 10; therefore, the subject matter disclosed in claim 20 is rejected for the same reasons as set forth in claim 10. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696